          Case 1:20-cv-00789-LY Document 10 Filed 08/03/20 Page 1 of 1


                                                                                      FU        t:r

                         IN THE UNITED STATES DISTRICT COURT                     ZOZUAUG-3 PM ti:t5
                          FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

KENNETH SEMIEN, JONATHAN                        §
                                                                               wiipAs
FRANKS, SEAN PEVSNER;                           §
                                                §
NATIONAL FEDERATION                             §
OF THE BLIND OF TEXAS; and                      §
                                                §
THE COALITION OF TEXANS                         §
WITH DISABILITIES,                              §
                                                §
               Plaintiffs,                      §          Civil Action No. 1 :20-cv-00789-LY
                                                §
vs.                                             §
                                                 §
RUTH HUGHS, Texas Secretary                      §
of State, in her official capacity,             §
                                                 §
               Defendant.                        §



      ORDER GRANTING PLAINTIFFS' UNOPPOSED MOTION FOR LEAVE TO
                       EXCEED THE PAGE LIMIT

       Before the Court is Plaintiffs' Unopposed Motion for Leave to File Plaintiffs' Motion for

Preliminary Injunction to Exceed the Page Limit. Having considered the motion and all of the

pleadings in the case, the Court is of the opinion it, has merit and should be GRANTED.

        It is therefore ORDERED that Plaintiffs be granted leave to file their Motion for

Preliminary Injunction in excess of the page limit.


        SIGNED    thi..4'Iay of                                  ,2020.




                                                      IbELEA
                                                      UN   ED STATE       ISTRICT JUDGE
